FILED
                           NOT FOR PUBLICATION
                                                                           DEC 20 2018
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 16-50314

              Plaintiff-Appellee,                D.C. No.
                                                 2:14-cr-00609-CAS-2
 v.

CHUNG YU YEUNG, AKA Louis Yeung,                 MEMORANDUM*

              Defendant-Appellant.


                   Appeal from the United States District Court
                       for the Central District of California
                   Christina A. Snyder, District Judge, Presiding

                    Argued and Submitted November 14, 2018
                              Pasadena, California

Before: PAEZ, PARKER,** and CLIFTON, Circuit Judges.

      Defendant-Appellant Chung Yu Yeung appeals his sentence following his

conviction of one count of conspiracy to commit bank fraud in violation of 18

U.S.C. §§ 1349 and 1344, and to four counts of aiding and abetting bank fraud in


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Barrington D. Parker, United States Circuit Judge for
the U.S. Court of Appeals for the Second Circuit, sitting by designation.
violation of 18 U.S.C. §§ 1344 and 42. He challenges the special conditions of

supervised release imposed by the district court. We affirm.

      Yeung appeals three conditions of supervised release associated with

computer usage, Conditions 8, 9, and 10. Yeung contends that these restrictions are

not reasonable.

      We have held that conditions that ban internet or computer use outright or

prohibit computer use without permission from a probation officer were too

restrictive. See United States v. LaCoste, 821 F.3d 1187, 1190–92 (9th Cir. 2016);

United States v. Barsumyan, 517 F.3d 1154, 1160–62 (9th Cir. 2008); United

States v. Sales, 476 F.3d 732, 737 (9th Cir. 2007). The conditions here were not

similarly overbroad, however. Yeung was not required to ask permission before

accessing a computer or the internet, only to inform the probation officer which

computers or computer-related devices he was accessing. Similarly, though in

some cases this court has held restrictive conditions on computer use to be too

tangential to the charged crime, see, e.g., Sales, 476 F.3d at 737, that is not the

situation here. Yeung used computers and the internet extensively in furtherance of

his crimes and hid the company’s computers and servers detailing the location of

the company’s inventory once the fraud had been discovered.




                                           2
      Yeung also argued that Condition 10 of supervised release was overbroad

since the condition did not clarify whether the computer monitoring program

applied to internet use only or also to general computer use. We have already

concluded that a similar condition applied only to internet usage. United States v.

Quinzon, 643 F.3d 1266, 1272–73 (9th Cir. 2011). Here, the government concedes

that Condition 10 only applies to internet usage.

      Consequently, we hold that the challenged conditions are consistent with the

principles of 18 U.S.C. § 3553(a) of protecting the public from further harm and

deterrence. See United States v. Wolf Child, 699 F.3d 1082, 1090 (9th Cir. 2012).

      AFFIRMED.




                                          3